DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-22 are objected to because of the following informalities:  
Regarding claim 18, “wherein each of the irrigation conduits is supported by the frame” should read -- wherein each of the irrigation conduits are supported by the frame--. 
Claims 5-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Van Buuren (US Pub. 2021/0100180 A1).
Regarding claim 23, Van Buuren discloses a vertical farming apparatus, said apparatus comprising one or more containers for housing strawberry plants (Fig. 1, plant containers 14 can house strawberry plants), and a supply system that is arranged to supply gaseous carbon dioxide, air, and mixtures of carbon dioxide and air to the containers (Pg. 2, [0036]: “The central support may define a central gas conduit. The central gas conduit may include apertures, in use for allowing small amounts of gas to exit the conduit towards the plurality of plant containers. In use, gas exiting the central gas conduit via the apertures surrounds plants in the plurality of plant containers to facilitate gas exchange on leaves of plants, as well as to facilitate carbon dioxide (CO2) enrichment for flowers of plants”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Woolbright (US Pub. 2022/0322611 A1) in view Van Buuren (US Pub. 2021/0100180 A1).
Regarding claim 1, Woolbright discloses a vertical farming apparatus, the apparatus comprising: 
a frame for supporting plant troughs or pots (Fig. 2, wire grid 130), a base for supporting the frame (Fig. 3, first strut 122 and second strut 123), an array of gutters supported by the frame (Fig. 2, mounting trays 104), the array of gutters comprising an upper formation of gutters above a lower formation of gutters (Fig. 1, multiple rows of gutters are shown), a plurality of containers for housing plants, where each container is supported by and arranged to drain into a gutter in the array of gutters (Fig. 5, chambers 180); 
and an irrigation system that is arranged to irrigate the containers (Pg. 5, [0066], lines 10-21: “A longitudinal axis 192 of the chamber 180 is shown extending through the bottom 188. In one suitable embodiment, at least one of the sidewall 186 and the bottom 188 includes an aperture (not shown) extending through the propagation tray 176 such that the chamber 180 is in fluid communication, via the aperture, with air and/or irrigation fluid in the respective one of the mounting trays 104, 105 in which the chamber is received. For example, in such embodiments, the aperture in the propagation tray 176 facilitates the circulation of at least one of air and irrigation fluid within the propagation medium 182 received within the chamber 180”); 
wherein the lower formation of gutters is arranged in a tiered configuration such that each gutter in the lower formation is at least partially offset in a first horizontal direction from the other gutters in the lower formation and is at least partially offset in a first horizontal direction from the gutters in the upper formation (Fig. 1, the gutters are offset horizontally from each other).
However, Woolbright does not disclose as taught by Van Buuren, said apparatus further comprising a supply system that is arranged to supply gaseous carbon dioxide, air and mixtures of carbon dioxide and air to the containers interchangeably (Pg. 2, [0036]: “The central support may define a central gas conduit. The central gas conduit may include apertures, in use for allowing small amounts of gas to exit the conduit towards the plurality of plant containers. In use, gas exiting the central gas conduit via the apertures surrounds plants in the plurality of plant containers to facilitate gas exchange on leaves of plants, as well as to facilitate carbon dioxide (CO2) enrichment for flowers of plants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical farming apparatus of Woolbright to include the gas distribution of Van Buuren to promote plant growth. 
Regarding claim 2, Woolbright as modified by Van Buuren discloses the claimed invention in addition to as taught by Van Buuren, the supply system is configured to supply gases to each of the containers directly (Pg. 4, [0081], lines 1-7: “The gas circulation system circulates gas through the central support (16), such that the gas cools the central support (16) and in turn, the light source (34) attached to the central support (16). As such, the central support (16) defines a central gas conduit. This central gas conduit (16) has apertures (36) for allowing small amounts of gas to exit the conduit (16) towards the plurality of plant containers”).
Regarding claims 3/2,3/1, Woolbright as modified by Van Buuren discloses the claimed invention in addition to as taught by Van Buuren, the supply system comprises a plurality of gas conduits for supplying gases to the containers (Pg. 4, [0081], lines 1-7: “The gas circulation system circulates gas through the central support (16), such that the gas cools the central support (16) and in turn, the light source (34) attached to the central support (16). As such, the central support (16) defines a central gas conduit. This central gas conduit (16) has apertures (36) for allowing small amounts of gas to exit the conduit (16) towards the plurality of plant containers”).
Regarding claim 4, Woolbright as modified by Van Buuren discloses the claimed invention in addition to as taught by Van Buuren, each of the gas conduits is supported by the frame (As combined, the gas conduits would need to be supported by the frame in order to be placed into contact with the containers).
Regarding claim 24, Woolbright discloses a vertical farming method, the method comprising: 
providing a frame for supporting gutters (Fig. 2, wire grid 130);
providing gutters on the frame (Fig. 2, mounting trays 104);
providing containers on the gutters (Fig. 5, chambers 180);
providing an irrigation system for irrigating plants (Pg. 5, [0066], lines 10-21: “A longitudinal axis 192 of the chamber 180 is shown extending through the bottom 188. In one suitable embodiment, at least one of the sidewall 186 and the bottom 188 includes an aperture (not shown) extending through the propagation tray 176 such that the chamber 180 is in fluid communication, via the aperture, with air and/or irrigation fluid in the respective one of the mounting trays 104, 105 in which the chamber is received. For example, in such embodiments, the aperture in the propagation tray 176 facilitates the circulation of at least one of air and irrigation fluid within the propagation medium 182 received within the chamber 180”).
However, Woolbright does not disclose as taught by Van Buuren, supplying gaseous carbon dioxide to the containers via a supply system; and providing an airflow around the containers using the supply system (Pg. 2, [0036]: “The central support may define a central gas conduit. The central gas conduit may include apertures, in use for allowing small amounts of gas to exit the conduit towards the plurality of plant containers. In use, gas exiting the central gas conduit via the apertures surrounds plants in the plurality of plant containers to facilitate gas exchange on leaves of plants, as well as to facilitate carbon dioxide (CO2) enrichment for flowers of plants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical farming apparatus of Woolbright to include the gas distribution of Van Buuren to promote plant growth. 
Regarding claim 25, Woolbright as modified by Van Buuren discloses the claimed invention in addition to the airflow creates temperature differentials around the containers (By inducing air currents, temperature differential will naturally arise).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642